2022 IL App (4th) 210559-U
            NOTICE                                                                        FILED
This Order was filed under                                                            December 14, 2022
                                             NO. 4-21-0559
Supreme Court Rule 23 and is                                                             Carla Bender
not precedent except in the                                                          4th District Appellate
limited circumstances allowed        IN THE APPELLATE COURT                                Court, IL
under Rule 23(e)(1).
                                              OF ILLINOIS

                                          FOURTH DISTRICT

    THE PEOPLE OF THE STATE OF ILLINOIS,                         )     Appeal from the
                Plaintiff-Appellee,                              )     Circuit Court of
                v.                                               )     McLean County
    TIIYON T. BYRD,                                              )     No. 10CF796
                Defendant-Appellant.                             )
                                                                 )     Honorable
                                                                 )     J. Casey Costigan,
                                                                 )     Judge Presiding.


                    PRESIDING JUSTICE KNECHT delivered the judgment of the court.
                    Justices Cavanagh and Harris concurred in the judgment.

                                                 ORDER

   ¶1      Held: The appellate court affirmed, finding the trial court did not err in dismissing
                 defendant’s claim of actual innocence at the second stage of postconviction
                 proceedings.

   ¶2               In January 2011, defendant, Tiiyon T. Byrd, pleaded guilty to five counts of armed

   robbery and one count of attempted armed robbery pursuant to a fully negotiated guilty plea. After

   accepting defendant’s guilty plea, the trial court sentenced him to an aggregate term of 34 years in

   prison. In June 2020, defendant filed a motion for leave to file a successive postconviction petition

   pursuant to the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2020)),

   alleging actual innocence. The State filed a motion to dismiss defendant’s successive

   postconviction petition, which the trial court granted.

   ¶3               Defendant appeals, contending the trial court erred by dismissing his successive

   postconviction petition. We affirm.
¶4                                     I. BACKGROUND

¶5            In August 2010, a grand jury indicted defendant on four counts of armed robbery

(720 ILCS 5/18-2(a)(2) (West 2008) (counts I through IV)). The armed robberies were alleged to

have occurred on or about March 25, April 5, April 18, and July 7, 2010. In October 2010, a grand

jury indicted defendant on one count of attempted armed robbery (720 ILCS 5/8-4, 18-2(a)(2)

(West 2008) (count V)) and an additional count of armed robbery (720 ILCS 5/18-2(a)(2) (West

2008) (count VI)). The attempted armed robbery was alleged to have occurred on or about July

12, 2010, and the armed robbery was alleged to have occurred on or about July 20, 2010.

¶6            In January 2011, the parties indicated they had reached a fully negotiated plea

agreement. As part of that agreement, defendant would plead guilty to each count and serve an

aggregate term of 34 years in prison, consisting of consecutively imposed terms of 6 years’

imprisonment on each armed robbery count and 4 years’ imprisonment on the count of attempted

armed robbery. In exchange, the State agreed to dismiss multiple outstanding charges.

¶7            The State offered the following factual basis in support of the plea:

                      “If this case went to trial, we expect the witnesses would testify that between

              March and July, there were a number of armed robberies here in McLean County.

              Those include two at Thorton’s on March 25, 2010; Walgreen’s on April 5, 2010;

              Beningo’s on April 18, 2010; Steak ‘n Shake on July 7, 2010; and Clark Gas Station

              on July 20, 2010.

                      Additionally, on July 12, 2010, an attempt was made at the Shell Gas

              Station. At the time, an individual later identified as the [d]efendant attempted to

              enter the store while masked, and at that time the doors had already been locked,

              and he was unable to gain entry into the station.



                                               -2-
        The officers obtained a description, and in the first four robberies just

mentioned, two individuals entered the stores while masked and concealing their

identities and also brandishing handguns, one a revolver and one an automatic, and

in the later Clark Gas Station, it was a single individual, also concealing his identity

and using a handgun.

        Descriptions were obtained and videos were also obtained for those

individuals. The individuals were also at one point wearing blue latex gloves. One

of those gloves was located near the robbery that occurred at the Steak ‘n Shake on

July 7, 2010. A later DNA [(deoxyribonucleic acid)] match came back to an

individual by the name of [DeAngelo] Buchanan, who turned out to be the

co-defendant of the [d]efendant Tiiyon Byrd, who was later identified as the second

individual in the first four robberies and the single individual in the Shell and Clark

stations.

        The two individuals, after being identified, a search warrant was obtained

for the location where the two individuals were found. The search warrant turned

up several items of identification that matched the descriptions of the robbers.

        Also, the two handguns were also located. Those handguns were later sent

to the [c]rime [l]ab, in addition to the glove, and the [d]efendant’s DNA was found

on one or both of those handguns as a mixture.

        Also, after the two individuals were apprehended, Mr. Buchanan did in fact

acknowledge his part in the armed robberies and did in fact identify the [d]efendant

as his accomplice or the second individual in the robberies and matched the photos




                                 -3-
                of the two that were done singularly by one individual. All of the above events

                occurred in McLean County.”

Defendant stipulated the State could produce witnesses who would testify substantially as

indicated. The trial court accepted defendant’s plea and sentenced defendant as provided in the

plea agreement.

¶8              In April 2011, defendant filed an untimely pro se motion to withdraw his guilty

plea. The trial court struck the motion, and defendant appealed. The appellate defender moved to

dismiss the appeal because it did not comply with the requirements of Illinois Supreme Court Rule

604(d) (eff. July 1, 2006). We dismissed the appeal over defendant’s objection.

¶9              On December 5, 2012, defendant filed a pro se postconviction petition. As amended

by appointed counsel, the petition asserted, in part, his plea counsel provided ineffective assistance

by failing to (1) “investigate certain matters regarding his alibi,” (2) “challenge the State’s

evidence,” and (3) “file [a] motion to withdraw [his] guilty plea.” Defendant alleged he told

counsel he was not guilty of the July 20, 2010, armed robbery and could show he was at BroMenn

Medical Center for the birth of his child the “entire day and night” of July 20, 2010. He attached

affidavits from his mother and aunt in support of this claim. The State moved to dismiss the petition

as untimely and as lacking merit. The trial court granted the motion on both bases. Defendant

appealed, and we affirmed, holding the petition to be untimely. People v. Byrd, 2018 IL App (4th)

160526, ¶ 60.

¶ 10            On June 3, 2020, defendant, through retained counsel, filed a motion for leave to

file a successive postconviction petition—the petition now at issue. The proposed petition claimed

defendant had newly discovered evidence to show his innocence of “at least two of the offenses to

which he pled guilty.” The asserted newly discovered evidence at the core of defendant’s actual



                                                -4-
innocence claim was an affidavit dated July 29, 2019, from DeAngelo Buchanan, the “Mr.

Buchanan” referenced in the factual basis for defendant’s guilty plea. Buchanan averred defendant

could not have committed the solo offenses and he had lied when he implicated defendant in those

offenses:

              “I *** am [the] co defendant [sic] on the case [defendant] is currently incarcerated

              for. Aside from the four armed robberies he and I commited [sic] together, he is not

              responsible for anything else that he has been charged with or is serving time for. I

              DeAngelo Buchanan indeed made statements against [defendant] to the detectives

              who handled our case, and everything except for the four armed robberies that I

              confessed to were untrue. I knew that [defendant] didn’t commit any other crimes

              because we were always together, always! Neithe[r] one of us did anything without

              one another. I had personal knowledge of other crimes due to people talking in the

              ‘streets’ so I figured I could save myself and gain credibility by implicating

              [defendant] in crimes I knew he didn’t commit. Since [defendant] began serving

              his thirty-four year sentence[,] I haven’t been able to sleep right knowing that lying

              on him and getting him all of this time is wrong. When all of this went down I was

              young, scared and lost so my only concern was my own well being. So I lied to get

              myself out of it not knowing it would have this kinda [sic] impact on both of our

              lives. I just want to right my wrongs and want [defendant] to come home I did my

              time and I feel like he did his since we commited [sic] the same crimes together

              Now that I am a free man Ive [sic] became a father and I feel the need to become a

              better man and fix this situation[.]




                                               -5-
                       Detectives Jared Roth and John Atte[ ]berry made it a point that they wanted

               [defendant] to go down, so I tried to save myself and made false statements against

               [defendant].”

¶ 11           Defendant asserted Buchanan’s affidavit was newly discovered because Buchanan

did not retract his identification until after his release from prison. He contended the affidavit was

relevant and probative of defendant’s innocence because it offered direct evidence Buchanan lied

when he made the identification referenced in the State’s factual basis. Finally, he contended the

affidavit was sufficiently conclusive because Buchanan’s identification was the only link the State

had between defendant and the solo offenses.

¶ 12           The trial court allowed the petition’s filing and advanced it to the second stage of

proceedings under the Act.

¶ 13           The State moved to dismiss the petition. First, it argued the affidavit could not be

considered “newly discovered” because it was neither concealed by the State nor unavailable due

to Buchanan’s fifth amendment right against self-incrimination. Buchanan had, on January 4,

2010, entered a fully negotiated guilty plea to four counts of armed robbery arising from the

offenses he committed with defendant. Further, it noted Buchanan was under subpoena and

incarcerated locally and thus physically available to testify. Moreover, it contended Buchannan

could have testified in accordance with the averments in his affidavit without implicating his fifth

amendment rights against self-incrimination. Finally, Buchanan’s affidavit was not the required

compelling evidence of defendant’s innocence. The affidavit merely “attempt[ed] to present a

vague alibi defense” for the two solo offenses.

¶ 14           The trial court granted the State’s motion in a written order. First, it concluded

Buchanan’s affidavit did not supply newly discovered evidence:



                                                  -6-
               “[Defendant] was fully aware of DeAngelo Buchanan. DeAngelo Buchanan states

               in his affidavit that he and Petitioner were always together. He refers to Petitioner

               as his ‘best friend.’ In fact, Mr. Buchanan states in the affidavit that he and the

               Petitioner committed four of the six armed robberies together. Mr. Buchanan had

               already pled guilty at the time of Petitioner’s plea and there is no indication he was

               making an assertion of Fifth Amendment Rights.”

Second, it ruled the evidence was not “new, material non-cumulative evidence that clearly and

convincingly demonstrates that a trial would result in an acquittal,” and did not “amount to

evidence of a conclusive character that would change the result in any subsequent proceedings.”

¶ 15           Defendant filed a timely notice of appeal.

¶ 16                                      II. ANALYSIS

¶ 17           In this appeal, defendant argues the trial court erred by granting the State’s motion

to dismiss his successive postconviction petition. Defendant asserts Buchanan’s affidavit was both

newly discovered evidence and sufficiently conclusive to preclude the petition’s dismissal on the

State’s motion. First, he argues an affidavit retracting an inculpating statement is newly discovered

evidence if it shows the witness had no intention of making a retraction before the defendant’s

trial. He contends Buchanan’s affidavit shows he retracted his statement because he became

remorseful after his release from prison. Second, defendant argues Buchanan’s retraction of his

identification of defendant as the perpetrator of the solo offenses “clearly and convincingly

demonstrates that a trial would probably result in acquittal.” Disputing the court’s characterization

of the affidavit “as ‘vague at best’ ” as to the solo offenses, he asserts, “in the context of the

evidence presented, the affidavit is clear that Buchanan’s identification of [him] as the culprit of

the [solo offenses] was false.” In his view, the evidence in the record would not be sufficient to



                                                -7-
support his convictions of the solo offenses absent Buchanan’s identification, especially given he

had previously offered an alibi for the July 20, 2010, offense.

¶ 18            In response, the State contends, because Buchanan was defendant’s codefendant,

defendant “clearly could have discovered [his] testimony earlier through the exercise of due

diligence.” It thus implies defendant must positively show Buchanan would not have retracted his

inculpating statement before being called at trial. It further argues the “petition failed to make a

substantial showing that the evidence clearly and convincingly demonstrates that a trial would

probably result in acquittal.”

¶ 19            “The Act sets forth a procedural mechanism through which a defendant can assert

that ‘in the proceedings which resulted in his or her conviction there was a substantial denial of

his or her rights under the Constitution of the United States or of the State of Illinois or both.’ ”

People v. Smith, 2013 IL App (4th) 110220, ¶ 18 (quoting 725 ILCS 5/122-1(a)(1) (West 2010)).

The Act provides a three-stage analytical framework for adjudicating postconviction petitions.

People v. Swamynathan, 236 Ill. 2d 103, 113 (2010). At the first stage, the trial court must

“independently review the petition, taking the allegations as true, and determine whether the

petition is frivolous or is patently without merit.” (Internal quotation marks omitted.) People v.

Tate, 2012 IL 112214, ¶ 9.

¶ 20            If the postconviction petition is not dismissed at the first stage of proceedings, it

advances to the second stage. People v. Edwards, 197 Ill. 2d 239, 245 (2001). The State may then

either move to dismiss the petition or answer it. 725 ILCS 5/122-5 (West 2020). “The dismissal of

a postconviction petition is warranted at the second stage of the proceedings only when the

allegations in the petition, liberally construed in light of the trial record, fail to make a substantial

showing of a constitutional violation.” People v. Hall, 217 Ill. 2d 324, 334 (2005).



                                                  -8-
               “The dismissal of a postconviction petition without an evidentiary hearing is

               reviewed de novo. The question raised in an appeal from an order dismissing a

               postconviction petition at the second stage is whether the allegations in the petition,

               liberally construed in favor of the petitioner and taken as true, are sufficient to

               invoke relief under the Act. Since there are no factual issues at the dismissal stage

               of the proceedings, the question is essentially a legal one, which requires the

               reviewing court to make its own independent assessment of the allegations of the

               petition and supporting documentation.” People v. Sanders, 2016 IL 118123, ¶ 31.

¶ 21           Generally, a defendant is limited to filing a single petition, but that restriction may

be relaxed when, inter alia, he or she raises a claim of actual innocence:

               “The Act contemplates the filing of only a single petition. [Citations.] However, the

               bar against a successive filing will be relaxed in two situations. First, a defendant

               may raise a constitutional claim by satisfying the cause-and-prejudice test.

               [Citations.] Second, even without showing cause and prejudice, a defendant may

               assert a claim of actual innocence pursuant to People v. Washington, 171 Ill. 2d 475

               (1996). [Citation.] *** Prior to filing a successive postconviction petition, a

               petitioner must obtain leave of the circuit court. [Citation.]” People v. Jackson,

               2021 IL 124818, ¶ 27.

¶ 22           The imprisonment of an innocent person is a substantive due process violation

regardless of the regularity of the process resulting in the imprisonment. Washington, 171 Ill. 2d

at 487-88. Therefore, where an incarcerated person can offer “compelling evidence of actual

innocence” that overcomes the presumption of guilt inhering in a procedurally proper conviction,




                                                -9-
Illinois’s constitutional guarantee of due process mandates a remedy. Washington, 171 Ill. 2d at

489.

                       “The elements of a claim of actual innocence [after a trial] are that the

               evidence in support of the claim must be ‘newly discovered’; material and not

               merely cumulative; and of such conclusive character that it would probably change

               the result on retrial.” People v. Edwards, 2012 IL 111711, ¶ 32.

¶ 23           In People v. Reed, 2020 IL 124940, our supreme court held a defendant’s guilty

plea does not preclude him or her from obtaining relief under the Act if he or she states a claim of

actual innocence. Reed, 2020 IL 124940, ¶ 45. However, such a claim “necessarily places the court

in a different position than in Washington,” which addressed only the standard for actual innocence

claims made after a trial. Reed, 2020 IL 124940, ¶ 45. When a defendant waives trial, he or she

“prevent[s] the State from admitting the entirety of its evidence against [the] defendant into the

record, leaving only [the] defendant’s admission of guilt and stipulation of the factual basis of the

plea.” Reed, 2020 IL 124940, ¶ 45.

¶ 24           As the concurrence in Reed noted, “by entering into a plea agreement, the State

loses its opportunity to present its full case and instead provides only a summary of the evidence

sufficient to establish a factual basis for the pleas.” Reed, 2020 IL 124940, ¶ 61, (Burke, J.,

concurring). “[T]he standard for actual innocence claims for guilty-plea defendants [thus] requires

a more stringent standard than in Washington.” Reed, 2020 IL 124940, ¶ 48. Therefore:

               “a successful actual innocence claim requires a defendant who pleads guilty to

               provide new, material, noncumulative evidence that clearly and convincingly

               demonstrates that a trial would probably result in acquittal. New means the

               evidence was discovered after the court accepted the plea and could not have been



                                               - 10 -
              discovered earlier through the exercise of due diligence. [Citation.] This is a

              comprehensive approach where the court must determine whether the new evidence

              places the evidence presented in the underlying proceedings in a different light and

              ‘undercuts the court’s confidence in the factual correctness’ of the conviction.

              [Citation.]” Reed, 2020 IL 124940, ¶ 49.

¶ 25   Defendant relies on the opinion in People v. Fields, 2020 IL App (1st) 151735, ¶ 47, to

support the proposition that Buchanan’s affidavit is newly discovered evidence. We disagree.

Fields sets a standard for newly discovered evidence Buchannan’s affidavit does not meet. Fields

expanded on the basic standard for “newly discovered evidence” as follows:

                      “Newly discovered evidence is evidence that could not have been obtained

              earlier through due diligence. [Citation] It includes testimony from a witness who

              ‘essentially made himself [or herself] unavailable as a witness’ by moving out of

              state [citation] or who had been made unavailable through threats or intimidation

              to not testify. [Citation.] For example, in People v. Harper, 2013 IL App (1st)

              102181, ¶ 42 the witness’s affidavit ‘attested that his trial testimony was a lie and

              that police officers threatened him to obtain the testimony.’ This court found,

              ‘[c]learly, due diligence could not have compelled [the witness] to testify

              truthfully.’ [Citation.]

                      ***

                      In an actual innocence claim, it is ‘the evidence in support of the claim’ that

              ‘must be “newly discovered,” ’ not necessarily the source. [Citation]. As a result,

              an affidavit from a witness may be newly discovered, even when the defense knew

              of the witness prior to trial. [Citation.] If ‘no amount of [due] diligence by defendant



                                               - 11 -
               could have compelled [the witness] to testify to the statements in his affidavit’ at

               trial, then the affidavit constitutes newly discovered evidence.” (Emphasis added.)

               Fields, 2020 IL App (1st) 151735, ¶¶ 46-48.

¶ 26           Defendant has failed to show he applied any diligence to getting Buchanan to retract

the statement implicating him in the solo offenses. The State properly points out, if defendant did

not commit the solo offenses, he would have necessarily immediately known Buchanan’s

statements implicating him in the solo offenses were false—they were either lies or the result of a

mistaken identification. An innocent defendant, knowing he could not be the person in the

photographs, presumably could establish either the photographs lacked enough detail for anyone

to make a reliable identification or they had enough detail to suggest a different perpetrator. Either

possibility could have been used to encourage Buchanan to retract the identification. Tellingly,

defendant does not suggest he attempted to use the photographs to establish his innocence, either

by challenging Buchanan or by using the photographs directly. That inaction is not consistent with

the diligence one would expect of a person who knew the identification was false.

¶ 27           In his reply brief, defendant argues, because Buchanan averred he was retracting

his inculpating statement only because he had started to feel guilty about his lies after his release

from prison, his affidavit is necessarily newly discovered evidence. We disagree. Buchanan’s

affidavit tells us when he wanted to make the retraction, but not how Buchanan would have reacted

to an attempt by defendant prior to his guilty plea to use the posited flaws in the evidence to

encourage Buchanan to retract the inculpating statement. But the telling point is that defendant

never pushed for such a confrontation. Defendant’s inaction made no sense from an innocent

person’s perspective.




                                                - 12 -
¶ 28           Because the affidavit was not newly discovered evidence, we need not address

whether it was “of such conclusive character that it would probably change the result on retrial”

(Edwards, 2012 IL 111711, ¶ 32). To be sure, “the conclusiveness of the new evidence is the most

important element of an actual innocence claim.” Sanders, 2016 IL 118123, ¶ 47. But the

requirement the evidence be newly discovered is not a mere procedural hoop through which an

actual innocence claimant must jump. We reiterate that an innocent defendant is necessarily aware

of the failures of the State’s evidence. No reasonable innocent defendant will allow him or herself

to be convicted on bad evidence without making due effort to challenge it. We recognize innocent

defendants sometimes have taken years to accumulate exonerating evidence. However, the

existence of hurdles to exoneration is not an explanation for a defendant’s failure to challenge bad

evidence from the start. Defendant did not challenge Buchanan’s inculpating evidence before he

pled guilty, so Buchanan’s affidavit is not newly discovered evidence.

¶ 29                                   III. CONCLUSION

¶ 30            For the reasons stated, we affirm the trial court’s second-stage dismissal of

defendant’s petition under the Act.

¶ 31           Affirmed.




                                               - 13 -